Case 1:20-cv-00144-AW-GRJ Document 1-4 Filed 06/22/20 Page 1 of 7

IN THE CIRCUIT COURT,
EIGHTH CIRCUIT, INAND FOR
GILCHRIST COUNTY, FLORIDA

CASE NO.:
TILLIS FARMS, LLC,

Plaintiff,
Vs.

LTF GREENHOUSES, LLC,
a foreign corporation,

Defendant.

 

COMPLAINT

Plaintiff, TILLIS FARMS, LLC, sues the Defendant, LTF GREENHOUSES., LLC,
a foreign corporation, and alleges:
GENERAL ALLEGATIONS

1. This is an action for damages in excess of Thirty Thousand Dollars,
exclusive of costs and interest.

2. At all times material hereto, Plaintiff, TILLIS FARMS, LLC, (‘Tillis’) was a
Florida limited liability corporation and was in the business of growing watermelons on a
commercial basis for profit. In 2018, said crops of watermelons were grown in Gilchrist
and Levy Counties in Florida.

3. The Defendant, LTF Greenhouses, LLC (“LTF”) is a foreign limited liability
company doing business in the State of Florida. Jurisdiction and venue are proper as to
LTF, pursuant to the provisions of sections 47.051 and 48.193, Fla Statutes.

4. At all times material hereto, the Defendant LTF was engaged in the
commercial greenhouse business growing, among other things, watermelon seedlings
or plants for resale to commercial watermelon growers such as Plaintiff in Florida. LTF
conducted business in several different manners:

A. A watermelon grower could purchase watermelon seedlings directly

from LTF. These seedlings were grown from seeds purchased by LTF. Ltf
Case 1:20-cv-00144-AW-GRJ Document 1-4 Filed 06/22/20 Page 2 of 7

would then deliver the seedlings to the grower at the appropriately contracted
time; or

B. A watermelon grower could purchase its own watermelon seeds,
have them delivered to LTF, and then LTF would grow the seeds into seedlings
and then deliver the seedlings to the grower at the appropriately contracted time;
or

C. LTF was also a “preferred transplant grower” under Syngenta’s Full

Count® Plant Program. A watermelon grower could chose to participate in

Syngenta’s Full Count® Plant Program. As described above, a watermelon

grower would order the variety of seedlings it wanted from Syngenta, Syngenta

would send the seed to LTF, and LTF would grow the seed into seedlings and
then deliver the seedlings to the grower at the appropriately contracted time.

5. In November and December, 2017, Tillis purchased multiple varieties of
watermelon seeds from Seedway Seed Company.

6. At or about the same time, Tillis contracted with LTF to grow the seeds
out to seedlings and to have the seedlings delivered to his farms in Florida at various
times during March, 2018. (The LTF method of conducting business referenced in
paragraph 4.B., above) Tillis never had possession of the seed. The seed were
shipped directly by Seedway to LTF.

7. In March 2018, Tillis began taking delivery of the watermelon seedlings in
stages from LTF and planted them on 7 different farms consisting of approximately 432
acres of land in Levy and Gilchrist counties in Florida in accordance with generally
acceptable agricultural practices and procedures.

8. At all times material hereto, LTF knew that Tillis was ordering and taking
delivery of the watermelon seedlings described above for the ordinary purposes of
growing commercial watermelons for commercial resale in the north Florida
marketplace, which market ends around the fourth of July each market year.

9. Notice of the defect was timely given by Tillis to LTF.

10. Tillis has performed all prerequisites to bringing this action.
Case 1:20-cv-00144-AW-GRJ Document 1-4 Filed 06/22/20 Page 3 of 7

COUNT I
BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
AGAINST LTF GREENHOUSES, LLC

Tillis realleges paragraphs 1 through 10 above insofar as they are necessary to
state a cause of action for breach of implied warranty of merchantability and further
alleges:

11. As the seller of said watermelon seedlings, LTF impliedly warranted that
said watermelon seedlings were reasonably fit for the ordinary purposes for which said
watermelon seedlings are used.

12. LTF breached the aforementioned implied warranty by selling and
delivering to Tillis watermelon seedlings (transplants) that were unfit for the ordinary
purposes for which they are used in that said watermelon seedlings were of poor
quality, wilting and dying. While pulling the transplants from the trays during
transplanting into the field, a large of transplants came out of the trays bare root,
meaning that the root system of the transplant was not sufficient to hold the soil around
the transplants. When planted in the fields, the seedlings either died outright or were
stunted and slow to grow to such an extent that they were not maturing in the field. It
was obvious to Tillis that the seedlings produced at LTF were simply dying or not
growing as normal seedlings customarily do.

13. As a result of the death and dying of the seedlings, Tillis sought to
mitigate the situation by seeking to acquire additional watermelon transplants from
other sources to replace the dead and dying seedlings received from LTF. However,
by that time, watermelon seedlings were in short supply at greenhouses in Florida and
south Georgia, other growers having received their orders. Tillis contacted LTF
representatives regarding acquisition of additional seedlings but LTF had no available
seedlings. Tillis contacted other greenhouses but could not obtain the varieties
ordered from Syngenta but had to be satisfied with other seedlings of other varieties,
when he could get them.

14. The remaining watermelon plants produced and delivered by LTF only

produced a partial crop of mature fruit during Tillis’s sales window, the time period of
the North Florida Market.
Case 1:20-cv-00144-AW-GRJ Document 1-4 Filed 06/22/20 Page 4 of 7

15. Tillis did acquire some replacement seedlings and planted them in the
same field as replacements for the defective LTF seedlings that were dying and/or not
performing. However, as a result of the later planting dates of those replacement
watermelon seedlings, the plants did not mature and produce fruit during Tillis’s sales
window, the time period of the North Florida Market.

16. Asa direct and proximate result of the aforementioned breach of implied
warranty of merchantability, Tillis suffered damages by reason of the following:

a. Loss of production in the amount of watermelon fruit failed to be
produced by said seedlings and/or produced by the later replacement
water; and

b. Additional costs in purchasing replacement plants, replanting,
respraying, refertilization, and other costs of attempting to mitigate the
breach by LTF by harvesting and making an effort to get the watermelons
to the marketplace, only to find that the market had passed them by.

WHEREFORE, plaintiff demands judgment for damages against LTF
GREENHOUSES, LLC, plus interest thereon, costs of their action and such other and
further relief as the Court deems just and equitable under the circumstances.

COUNT II
BREACH OF EXPRESS WARRANTY
AGAINST LTF GREENHOUSES, LLC

Plaintiff realleges paragraphs 1 through 10 above insofar as they are necessary

to state a cause of action for breach of express warranty and further allege:

17. As the seller of said watermelon seedlings, LTF expressly warranted that
said watermelon seedlings were free from exterior damage from all causes controlled
by LTF and thus reasonably fit for the ordinary purposes for which said watermelon

seedlings are used.
18. LTF breached the aforementioned express warranty by selling and

delivering to Tillis watermelon seedlings (transplants) that were unfit for the ordinary
purposes for which they are used in that said watermelon seedlings that were of poor
quality, wilting and dying. While pulling the transplants from the trays during
transplanting into the field, the majority of transplants came out of the trays bare root,
meaning that the root system of the transplant was not sufficient to hold the soil around
Case 1:20-cv-00144-AW-GRJ Document 1-4 Filed 06/22/20 Page 5 of 7

the transplants. When planted in the fields, the seedlings either died outright or were
stunted and slow to grow to such an extent that they were not maturing in the field.

19. As a result of the death and dying of the seedlings, Tillis sought to
mitigate the situation by seeking to acquire additional watermelon transplants from
other sources to replace the dead and dying seedlings received from LTF. However,
by that time, watermelon seedlings were in short supply at greenhouses in Florida and
south Georgia, other growers having received their orders. Tillis contacted LTF
representative regarding acquisition of additional seedlings but LTF had no available
seedlings. Tillis contacted other greenhouses but could not obtain the varieties
ordered from LTF but had to be satisfied with other seedlings of other varieties, when
he could get them.

20. The remaining watermelon plants produced and delivered by LTF only
produced a partial crop of mature fruit during Tillis’s sales window, the time period of
the North Florida Market.

21. ‘Tillis did acquire some replacement seedlings and planted them in the
same field as replacements for the defective LTF seedlings. However, as a result of
the later planting of those watermelon seedlings, the plants did not mature and produce
fruit during Tillis’s sales window, the time period of the North Florida Market.

22. Asa direct and proximate result of the aforementioned breach of implied
warranty of merchantability, Tillis suffered damages by reason of the following:

a Loss of production in the amount of watermelon fruit failed to be
produced by said seedlings and/or produced by the later replacement
water; and
b Additional costs in purchasing replacement plants, replanting,
respraying, refertilization, and other costs of attempting to mitigate the
breach by LTF by harvesting and making an effort to get the watermelons
to the marketplace, only to find that the market had passed them by.
WHEREFORE, plaintiff demands judgment for damages against LTF
GREENHOUSES, LLC, plus interest thereon, costs of their action and such other and
further relief as the Court deems just and equitable under the circumstances
Case 1:20-cv-00144-AW-GRJ Document 1-4 Filed 06/22/20 Page 6 of 7

COUNT Ill
NEGLIGENCE AGAINST LTF GREENHOUSES, INC.

Plaintiff realleges paragraphs 1 through 10, 18 and 19 above insofar as they are
necessary to state a cause of action for negligence and further allege:

23. As a grower and seller of commercial vegetable seedlings, including
watermelon seedlings, LTF had a duty to operate its greenhouse operation consistent
with the law and in a manner which would grow the seedlings to maturity before delivery
making them reasonably fit for the ordinary purposes of planting the seedlings in the
field and keep the seedlings free from disease, other bacterial processes or other
chemical processes.

24. _LTF knew or should have known the correct timing and procedures for
watermelon seedling production and what chemicals are lawful to be used in its
commercial greenhouse operations

25. LTF knew, or in the exercise of reasonable care, should have known that
the watermelon plants that it grew for and delivered to Tillis were not mature enough for
transplanting to the field or contaminated with disease, bacterial processes or chemical
processes that made them not suitable for transplant to the field.

26. LTF breached its duty in that the greenhouse growing and inspection
procedures utilized by LTF were inadequate to the extent that the watermelon seedlings
produced for and purchased by Tillis were not mature enough for delivery and planting
into the field or were contaminated with a variety of disease or bacterial processes or
chemical processes.

27. In spite of the breach, LTF delivered the seedlings in a condition not fit for
planting in the field.

28. Asa direct and proximate result of the aforementioned negligence of LTF,
Tillis suffered damages by reason of the following:

a. Loss of production in the amount of watermelon fruit failed to be
produced by said seedlings and/or produced by the later replacement
water; and

b Additional costs in purchasing replacement plants, replanting,

respraying, refertilization, and other costs of attempting to mitigate the
Case 1:20-cv-00144-AW-GRJ Document 1-4 Filed 06/22/20 Page 7 of 7

breach by Syngenta by harvesting and making an effort to get the
watermelons to the marketplace, only to find that the market had passed
them by.

WHEREFORE, plaintiff demands judgment for damages against LTF
GREENHOUSES, INC., plus interest thereon, costs of this action and such other and
further relief as the Court deems just and equitable under the circumstances.

JURY TRIAL
Plaintiff demands a jury trial for all issues so triable.

Respectfully submitted this day of May, 2020.

AVERA & SMITH, LLP

/s/ Rod Smith

ROD SMITH, ESQ.

Florida Bar No. 0202551
JARED COMSTOCK, ESQ.
Florida Bar No. 95937
2814 SW 13" Street
Gainesville, FL 32608
Telephone: 352-372-9999
Facsimile: 352-375-2526

Email: rodsmith@avera.com
rsservice@avera.com

Email: jcomstock@avera.com
idcservice@avera.com

and

PREVATT LAW FIRM, PL

/s/ James W. Prevatt, dr.
JAMES W. PREVATT, JR.
Florida Bar No. 0352012

120 East Howard Street

Live Oak, Florida 32064
Telephone: 386-362-7979
Email: jprevatt@windstream.net

Attorneys for Plaintiff
